Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
In the amendment dates 02/15/2022, the following occurred: Claims 1, 12 and 16 have been amended. 
In the amendment dated 12/02/2021, the following occurred: Claims 1, 4, 5, 7-9, 12, 13, 16, 19 and 20 have been amended. 
Claims 1-20 are pending. 
This second Final rejection has been issued based on Applicant’s disqualification of the Rudser reference in the prior rejection of claims 1-20. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/02/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 1, 12 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method and a system for analyzing log file data and displaying a report. 
Regarding claims 1, 12 and 16, the limitation of (claim 1 being representative) receiving the log file coupled to the implantable blood pump, the log file being received: automatically analyzing the log file: automatically extracting data from the log file, the extracted data including power values indicative of power usage by the implantable blood pump; comparing the power values to a range of expected power; determining functions in the power values indicative of a thrombus adverse event; generating a report displaying the extracted data, the report including a power consumption summary section based on comparing the power values to the range of expected power, the report further including information indicating the thrombus adverse event; and displaying the report and regarding claim 16- the limitation transmitting the report to a user for review as drafted, is a process that, under the broadest reasonable interpretation, covers a method organizing human activity but for the recitation of generic computer components. That is other than reciting a remote device, the claimed invention amounts to managing personal behavior or interaction between people (i.e., rules or instructions). For example, but for the remote device, the claims encompass analyzing and filtering log file data to generate a report in the manner described in the identified abstract 
This judicial exception is not integrated into a practical application. In particular, claims 1, 12 and 16 recite the additional elements of a remote device. This additional element is not exclusively defined by the applicant and are recited at a high-level of generality (i.e., a generic server for processing information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Claims 1, 12 and 16 further recite the additional element of a controller. This additional element is recited at a high level of generality (i.e. a general means to output/receive/transmit data) and amount to extra solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a remote device to perform the noted steps amounts to no more than mere instructions to apply the exception 
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional element of a controller was considered extra-solution activity (or alternatively generally linking the abstract idea to a particular technological environment). This has been re-evaluated under “significantly more” analysis and determined to be well-understood, routine and conventional activity in the field. MPEP 2016.05(d)(II) indicates that receiving and/or transmitting data over a network has been held by the courts to be well-understood, routine and conventional activity (citing Symantec, TLI Communications, OIP Techs., and buySAFE). Further, Applicant’s Specification Para. 0004 indicates that controllers are well-understood, routine and conventional. Well-understood, routine and conventional activity cannot provide an inventive concept (“significantly more”). As such the claim is not patent eligible.
The examiner notes that: A well-known, general-purpose computer has been determined by the courts to be a well-understood, routine and conventional element (see, e.g., Alice Corp. v. CLS Bank; see also MPEP 2106.05(d)); Receiving and/or transmitting data over a network (“a communications network”) has also been recognized by the courts as a well - understood, routine and conventional function (see, e.g., buySAFE v. Google; MPEP 2016(d)(II)); and Performing repetitive calculations is/are also well-understood, routine and conventional computer functions when they are claimed in a merely generic manner (see, e.g., Parker v. Flook; MPEP 2016.05(d)).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6, 7, 12, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (US 2012/0142998), in view of Colvin (US 2007/0238085) and in further view of Lowery ( US 2014/0212901).

REGARDING CLAIM 1
	Ogawa discloses a method of automatically analyzing log file data from a log file of an implantable blood pump with a remote device, the method comprising: receiving the log file from a controller coupled to the implantable blood pump, the log file being received by the remote device in communication with the implantable blood pump; automatically analyzing the log file (Fig. 1 teaches blood pump 20 (interpreted by examiner as implantable blood pump), a data analyzer 200 (interpreted by examiner as a remote device) and artificial heart control device 100 (interpreted by examiner as controller coupled to the implantable blood pump) [0084] teaches the data analyzer 200 can receive RT (real time) data which is generated by the artificial heart control device 100 through communication (interpreted by examiner as receiving the log file from a controller coupled to the implantable blood pump, the log file being received by the remote device in communication with the implantable blood pump) [0056] teaches the data analyzer 200 acquires data accumulated in the artificial heart control device 100 through the transmission medium and executes the processing for analyzing data (interpreted by examiner as automatically analyzing the log file) [0016] teaches events associated with the data and [0153] teaches event log. Fig.13-16 teach data logs (interpreted by examiner as the log file)); the extracted data including power values indicative of power usage by the implantable blood pump ([0101] and fig. 16 teach blood pump operation data (interpreted by examiner as the extracted data) such power (interpreted by examiner as extracted data including power values) [0101] teaches a max and min power consumption (interpreted by examiner as power values indicative of power usage by the implantable blood pump)); comparing the power values to a range of expected power ([0101] teaches a max and min power consumption and [0118] teaches a range of power consumption (interpreted by examiner as range of expected power) and teaches the blood pump power consumption detection event is detected as abnormality in power consumption when the blood pump 20 is operated in a state where power consumption of the blood pump 20 does not fall within a predetermined range of power consumption (interpreted by examiner as compare the s power values to a range of expected power)); the report including a power consumption summary section based on the comparison of the power values to a range of expected power ([0101] teaches the power consumption is calculated based on a product of an electric current value corresponding to a detection signal and a voltage value corresponding to a detection signal or a given fixed voltage value. Figs. 13-16 teach graph displaying power consumption (interpreted by examiner as the report, of Colvin, including a power consumption summary section based on the comparison of the speed and power value to a range of expected power))

Ogawa does not explicitly disclose, however Colvin discloses:
automatically extracting data from the log file (Colvin [0183] teaches generating log file data for each simulation and [0184] teaches sending data from simulation to a database. at [0152] teaches data extracted from database (interpreted by examiner as automatically extracting data from the log file)); generating a report displaying the extracted data and displaying the report (Colvin at [0022] teaches generating, by an apparatus, a report by parsing and processing data from log file (interpreted by examine as generating a report) and displaying content of a report. [0171] teaches viewing a report generated by apparatus. [0172] teaches log file includes time stamp parameters (interpreted by examine as generating a report displaying extracted data and displaying the report); the report including information (Colvin at [0171] teaches report summarizing data (interpreted by examiner as the information of Lowery below)) 

It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Ogawa with teaching of Colvin since known work in one field of endeavor may prompt variations in design in either the same field or a different field based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art (KSR rationale F). One of ordinary skill in the 

Ogawa and Colvin do not explicitly disclose, however Lowery discloses:
Determining functions in the power values indicative of a thrombus adverse event (Lowery at [0062] teaches blood pumps. [0175] teaches the INR is the ratio of a patient's prothrombin time to a normal (control) sample, raised to the power of the International Sensitivity Index value for the analytical system used. A high INR level (e.g., INR=5) indicates that there is a high chance of bleeding, whereas if the INR=0.5 then there is a high chance of having a clot (interpreted by examiner as Determining functions in the power values indicative of a thrombus adverse event) [0169] teaches reducing the risk of adverse events (i.e., thrombi formation and stroke)); information indicating the thrombus adverse event (Lowery at [0174] teaches patients with such an implant may have clot formation within and outside of the device as a result of the function of the device, and these clots may cause a stroke or another thrombus related event.);

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Ogawa and Colvin to incorporate determining functions in the power values indicative of a thrombus adverse event 

 REGARDING CLAIM 2
Ogawa, Colvin and Lowery disclose the limitation of claim 1.
Ogawa and Lowery do not explicitly disclose, however Colvin further discloses:
The method of Claim 1, wherein the extracted data includes a plurality of parameters (Colvin at [0027] teaches extracting parameters (interpreted by examiner as the extracted data includes a plurality of parameters)) 

Colvin and Lowery do not explicitly disclose, however Ogawa further discloses:
plurality of blood pump parameters (Ogawa at [0005] teaches parameters of blood pump (interpreted by examiner as plurality of blood pump parameters))

REGARDING CLAIM 6
Ogawa, Colvin and Lowery disclose the limitation of claim 1.
Ogawa and Lowery do not explicitly disclose, however Colvin further discloses:
The method of Claim 1, further comprising transmitting the report to a clinician in a remote location (Colvin at [0167] teaches sending the report for analysis by personnel at LAN 412 (interpreted by examiner as transmitting the report to a clinician in a remote location))

REGARDING CLAIM 7
Ogawa, Colvin and Lowery disclose the limitation of claim 1.
Ogawa and Lowery do not explicitly disclose, however Colvin further discloses:
The method of Claim 1, wherein the report includes a plurality of patient parameters, the plurality of patient parameters including at least one of a heart rate trend, a heart rate variability trend, or an aortic status trend (Colvin at [0025] teaches extracting data from a database and at [0022] teaches generating a report. [0027] teaches extracting parameters. [0029] teaches parameters from patient database (interpreted by examiner as the report includes a plurality of patient parameters) [0075] teaches heart rate of a patient (interpreted by examiner as the plurality of patient parameters including at least one of a heart rate trend)).

REGARDING CLAIMS 12 and 16
Claims 12 and 16 are analogous to Claim 1 thus Claims 12 and 16 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 1.
Ogawa further teaches remote device (Ogawa at Fig. 1 teaches a data analyzer 200 (interpreted by examiner as a remote device)) 
Colvin further teaches transmitting a report to a user for review (Colvin at [0167] teaches sending the report for analysis by personnel (interpreted by examiner as transmitting a report to a user for review))

REGARDING CLAIM 18
Claim 18 is analogous to Claim 2 thus Claim 18 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 2.

Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (2012/0142998), in view of Colvin US (2007/0238085), Lowery ( US 2014/0212901) and in further view of Maierhofer (US 2017/0312411).

REGARDING CLAIM 3
Ogawa, Colvin and Lowery disclose the limitation of claim 2.
Colvin and Lowery do not explicitly disclose, however Ogawa further discloses:
blood pump parameters from the log file (Ogawa at [0005] teaches parameters of blood pump (interpreted by examiner as plurality of blood pump parameters from the log file))

Ogawa, Colvin and Lowery do not explicitly disclose, however Maierhofer further discloses:
The method of Claim 2, further comprising: determining a plurality of expected blood pump parameters; and using a blood pump trend analysis to compare the plurality of expected blood pump parameters to a plurality of blood pump parameters (Maierhofer at [0007] teaches determining a measured values or measured parameters and teaches comparing measured values with expected values (interpreted by examiner as compare the plurality of expected parameters to a plurality of parameters) corresponding to parameters. [0008] teaches values associated with blood pump and [0025] teaches a trend analysis of the compared data (interpreted by examiner as and using a blood pump trend analysis to compare the plurality of expected blood pump parameters to a plurality of blood pump parameters)).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Ogawa, Colvin and Lowery to incorporate blood pump trend analysis as taught by Maierhofer, with the motivation of providing a possibility to be able to determine causes for the deviation of one or more device settings and/or for the deviation of one or more user preset values from an expected value (Maierhofer at [0006]).

REGARDING CLAIM 19
Claim 19 is analogous to Claim 3 thus Claim 19 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 3.
Ogawa further teaches remote device (Ogawa at Fig. 1 teaches a data analyzer 200 (interpreted by examiner as a remote device))

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (2012/0142998), in view of Colvin US (2007/0238085), Lowery ( US 2014/0212901), in view of Maierhofer (US 2017/0312411) and in further view of Ben-David US (2008/0161894).

REGARDING CLAIM 11
Ogawa, Colvin and Lowery disclose the limitation of claim 1.
Ogawa, Colvin and Lowery do not explicitly disclose, however Maierhofer further discloses:
The method of Claim 1, further comprising: automatically analyzing a plurality of pump parameters; generating a pump parameter trend analysis using the plurality of pump parameters (Maierhofer at [0008] teaches values associated with blood pump and [0025] teaches a trend analysis of the compared data (interpreted by examiner as analyzing a plurality of pump parameters; generating a pump parameter trend analysis using the plurality of pump parameters); 

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Ogawa, Colvin and Lowery to incorporate blood pump trend analysis as taught by Maierhofer, with the motivation of providing a possibility to be able to determine causes for the deviation of one or more device settings and/or for the deviation of one or more user preset values from an expected value (Maierhofer at [0006]).

Ogawa, Colvin, Lowery and Maierhofer do not explicitly disclose, however Ben-David discloses:
(Ben-David [0685] teaches determining circadian cycle).
It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Ogawa, Colvin, Lowery and Maierhofer to incorporate determining circadian cycle as taught by Ben-David, with the motivation of treating subjects by application of electrical signals to a selected nerve or nerve bundle, and stimulating the vagus nerve for treating heart conditions. (Ben-David at [0003]).

Claims 4, 5, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (2012/0142998), in view of Colvin US (2007/0238085), Lowery ( US 2014/0212901) and in further view of Kitamoto (US 2003/0023340).

REGARDING CLAIM 4
Ogawa, Colvin and Lowery disclose the limitation of claim 1.
Ogawa and Lowery do not explicitly disclose, however Colvin further discloses:
The method of Claim 1, wherein the log file is one of a data log file (Colvin at [0022] teaches data of a log file (interpreted by examiner as data log file))

Ogawa, Colvin and Lowery do not explicitly disclose, however Kitamoto further discloses:
 (Kitamoto at [0011] and [0080] teach log file associated with events (interpreted by examiner as event log file) and at [0084] teaches alarm log is al log file (interpreted by examiner as alarm log file)).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Ogawa, Colvin and Lowery to incorporate alarm and event log files as taught by Kitamoto, with the motivation of determining when the substrate processing apparatus causes a failure, hence the cause of the failure can be analyzed by referring to the contents recorded in the log files recorded in advance of the failure (Kitamoto at [0011]).

REGARDING CLAIM 5
Ogawa, Colvin, Lowery and Kitamoto disclose the limitation of claim 4.
Ogawa, Lowery and Kitamoto do not explicitly disclose, however Colvin further discloses:
The method of Claim 4, further comprising dividing the report into a plurality of sections, each section of the plurality of sections including information extracted from one from the group consisting of the data log file, (Colvin at [0022] teaches generating a report from data of a log file and at [0171] teaches parsing data from a log file and to generate a displayable report summarizing actions of a set of digital characters and/or of digital characters individually. A page (form) of a report can break down and summarize actions recorded in a log file, by digital character and/or by action category (interpreted by examiner as a report capable of having plurality of sections (summarizing actions) including data log file)).

Ogawa, Colvin and Lowery do not explicitly disclose, however Kitamoto further discloses:
the alarm log file, or the event log file (Kitamoto at [0011] and [0080] teach log file associated with events (interpreted by examiner as event log file) and at [0084] teaches alarm log is al log file (interpreted by examiner as alarm log file)).

REGARDING CLAIMS 15 and 20
Claims 15 and 20 are analogous to Claim 5 thus Claims 15 and 20 are similarly analyzed and rejected in a manner consistent with the rejection of Claim 5.

Claims 8, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (2012/0142998), in view of Colvin US (2007/0238085), Lowery ( US 2014/0212901)  and in further view of Su (US 2014/0073890). 

REGARDING CLAIM 8
Ogawa, Colvin and Lowery disclose the limitation of claim 1.
Ogawa and Lowery do not explicitly disclose, however Colvin further discloses:
(Colvin at [0025] teaches extracting data from a database and at [0022] teaches generating a report [0027] teaches extracting parameters (interpreted by examiner as report includes a plurality of parameter))

Colvin and Lowery do not explicitly disclose, however Ogawa further discloses:
plurality of blood pump parameters (Ogawa at [0005] teaches parameters of blood pump (interpreted by examiner as plurality of blood pump parameters))

Ogawa, Colvin and Lowery do not explicitly disclose, however Su further discloses:
The method of Claim 1, a plurality of waveforms each corresponding to a parameter (Su at [0034] teaches using waveform to determine a parameter (interpreted by examiner as a plurality of waveforms each corresponding to a parameter)).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Ogawa, Colvin and Lowery to incorporate waveforms corresponding to a parameter as taught by Su, with the motivation of determining e a fluid responsiveness parameter representative of fluid responsiveness of the patient using the respiratory responsiveness waveform. (Su at [0011]).

REGARDING CLAIM 17
Claim 17 is analogous to Claim 8 thus Claim 17 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 8. 

REGARDING CLAIM 14 
Claim 14 is analogous to Claim 8 thus Claim 14 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 8. 
Su further teaches isolating a portion of at least one of the plurality of waveforms (Su at [abstract] teaches isolating a portion of the mixed waveform (interpreted by examiner as isolating a portion of at least one of the plurality of waveforms))

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (2012/0142998), in view of Colvin US (2007/0238085), Lowery ( US 2014/0212901), in view of Breitenstein US (2011/0077972) and in further view of Luciano (US 2009/0177279).

REGARDING CLAIM 9
Ogawa, Colvin and Lowery disclose the limitation of claim 1.
Ogawa, Colvin and Lowery do not explicitly disclose, however Breitenstein further discloses:
The method of Claim 1, wherein the report includes a highlighted region displaying a graph (Breitenstein at [0011] teaches report may include graph, see also figure 2b (report includes a highlighted region displaying a graph))

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Ogawa, Colvin and Lowery 

Ogawa, Colvin, Lowery and Breitenstein do not explicitly disclose, however Luciano further discloses:
a normal pulsatility graph and an abnormal pulsatility graph (Luciano at [0008] teaches a waveform such that the pulsatility is in a normal range and a schematic illustrating abnormal pulsatility (interpreted by examiner as a normal pulsatility graph and an abnormal pulsatility graph)).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Ogawa, Colvin, Lowery and Breitenstein to incorporate a graph showing normal and abnormal pulsatility as taught by Luciano, with the motivation of treating several diseases and/or conditions characterized by altered/abnormal intracranial compliance, cerebral blood flow and/or intracranial pressure pulsatility/waveform, including hydrocephalus, stroke, dementia and migraine headaches, vasospasms, congestive heart failure, cardiopulmonary bypass or carotid endarterectomy. (Luciano at [Abstract]).

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (2012/0142998), in view of Colvin US (2007/0238085), Lowery ( US 2014/0212901) and in further view of Jacob (US 2014/0379383). 

REGARDING CLAIM 10
Ogawa, Colvin and Lowery disclose the limitation of claim 1.
Ogawa and Lowery do not explicitly disclose, however Colvin discloses:
The method of Claim 1, further comprising generating the report after receipt of the log file (Colvin at [0025] teaches data can be extracted from a database and at [0022] teaches generating a report from log file and displaying content of a report (interpreted by examiner as generating the report after receipt of the log file)).

Ogawa, Colvin and Lowery do not explicitly disclose, however Jacob further discloses
generating the report within one to five minutes (Jacob at [0013] teaches crating report within approximately 5 minutes or less (interpreted by examiner as generating the report within one to five minutes))

It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Ogawa, Colvin and Lowery with teaching of Jacob since known work in one field of endeavor may prompt variations in design in either the same field or a different field based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art (KSR rationale F). One 

REGARDING CLAIM 13
Claim 13 is analogous to Claim 10 thus Claim 13 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 10.

Response to Arguments
Rejection under 35 U.S.C. § 101
Regarding the rejection of claims 1-20, the Examiner has considered the Applicant’s arguments, but does not find them persuasive. Applicant argues:   
The claims are not directed to the abstract idea of organizing human activity. Rather Applicant's claims are directed to specific techniques for analyzing log files, including power values, of an implantable blood pump and determining thrombus adverse events based on power fluctuations. Even if the claims could be considered to be directed to an abstract idea, the claims are nonetheless directed to statutory subject matter because the claims are directed to significantly more than an abstract idea.    
Regarding 1, the Examiner respectfully disagrees. The claims encompass analyzing and filtering log file data to generate a report. Analyzing data and determining data is an abstract idea. As a result, under the broadest reasonable interpretation, the claimed invention covers managing 

When viewed as a whole, claim 1 recites subject matter that does not seek to tie up all techniques for analyzing log files of an implantable blood pump and generating a report. Instead, amended claim 1 recites meaningful limitations to sufficiently limit the technique to a practical application. For example, amended claim 1 recites a method of automatically analyzing log file data from a log file of an implantable blood pump with a remote device, the method including, inter alia, "determining fluctuations in the power values indicative of a thrombus adverse event; generating a report displaying the extracted data, the report including a power consumption summary section based on comparing the power values to the range of expected power, the report further including information indicating the thrombus adverse event; and displaying the report." For at least this reason, claim 1 clearly does not seek to pre-empt all applications for analyzing log files of an implantable blood pump, and thereby does not seek to "tie up"4 the judicial exception to which the Office asserts the claims are directed. Therefore, claim 1 is directed to eligible subject matter.
Regarding 2, the Examiner respectfully disagrees. The claim recites the additional element of a remote device. This additional element is not exclusively defined by the applicant and is recited at a high-level of generality (i.e., a generic server for processing information) such that it 

Moreover, Applicant respectfully submits that determining fluctuations in the power values indicative of a thrombus adverse event provides an improvement to determining adverse events from log files of a blood pump. In addition, the amended claims recite to displaying a report that includes information indicating the thrombus adverse event. Thus, the claimed method is configured to provide and display an improvement in the relevant art, and thus, for at least this reason, among others, the claims recite a practical application. For at least these reasons, amended independent claim 1 as a whole integrates the judicial exception into a practical application of the alleged abstract idea. For similar reasons, independent claims 12 and 16 as a whole integrate the alleged judicial exception into a practical application of the alleged abstract idea. Therefore, because the abstract idea is so integrated, amended claims 1, 12 and 16 are not directed to a judicial exception and is eligible.
Regarding 3, the Examiner respectfully disagrees. The claimed invention does not provide improvements to the functioning of a computer or an improvement to other technology or technical fields, the claimed invention is confined to a generic computer component. 

Under Step 2B, Applicant's claim 1 includes a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept is present, such that amended claim 1 recites eligible subject matter. For example, amended claim 1 recites a method including, inter alia, "determining fluctuations in the power values indicative of a thrombus adverse event; generating a report displaying the extracted data, the report including a power consumption summary section based on comparing the power values to the range of expected power, the report further including information indicating the thrombus adverse event; and displaying the report." As further discussed below in reference to the § 103 rejection, the previously-applied art does not teach or suggest such subject matter. Therefore, at least these particular limitations, individually or in combination, have not been shown to have been well-understood, routine, conventional activity in the field.
Regarding 4, the Examiner respectfully disagrees. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a remote device to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to 
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional element of a controller was considered extra-solution activity (or alternatively generally linking the abstract idea to a particular technological environment). This has been re-evaluated under “significantly more” analysis and determined to be well-understood, routine and conventional activity in the field. MPEP 2016.05(d)(II) indicates that receiving and/or transmitting data over a network has been held by the courts to be well-understood, routine and conventional activity (citing Symantec, TLI Communications, OIP Techs., and buySAFE). Further, Applicant’s Specification Para. 0004 indicates that controllers are well-understood, routine and conventional. Well-understood, routine and conventional activity cannot provide an inventive concept (“significantly more”). As such the claim is not patent eligible.

Rejection under 35 U.S.C. § 103
Regarding the rejection of claims 1-20, the Examiner has considered the Applicant’s arguments, but does not find them persuasive. Applicant argues:   
None In addition, Applicant notes that, contrary to the Examiner's assertions, Colvin does not disclose "automatically extracting data from the log file, the extracted data including a speed and power values indicative of power usage by the implantable blood pump value... and generating a report displaying the extracted data within a period of time between one to ten minutes following the receipt of the log file from the 
Regarding 5, the Examiner respectfully disagrees. The Examiner has cited new art, Lowery, to teach the limitation of “information indicating the thrombus adverse event; Determining functions in the power values indicative of a thrombus adverse event.” Moreover, Colvin at [0183] teaches generating log file data for each simulation and [0184] teaches sending data from simulation to a database. at [0152] teaches data extracted from database, which is interpreted by examiner as automatically extracting data from the log file, where the extracted data is that of Ogawa. Colvin further teaches generating a report displaying the extracted data and displaying the report at [0022] which teaches generating, by an apparatus, a report by parsing and processing data from log file (interpreted by examine as generating a report) and  Please refer to the detailed rejection of claim 1. Given the broadest reasonable interpretation, the cited references teach the argued feature(s).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 7:30am-5:30pm ET.

USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.

/LIZA TONY KANAAN/Examiner, Art Unit 3626                

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626